ICJ_059_NuclearTests_NZL_FRA_1974-12-20_JUD_01_ME_05_FR.txt. 494

OPINION DISSIDENTE COMMUNE DE MM. ONYEAMA,
DILLARD, JIMENEZ DE ARECHAGA
ET SIR HUMPHREY WALDOCK

[Traduction]

1. Dans son arrêt la Cour décide de son propre chef que la demande de
l'Etat requérant est désormais sans objet. Nous contestons respectueuse-
ment mais avec énergie cette conclusion. Dans l'exposé qui va suivre des
raisons de notre dissentiment, nous présenterons tout d’abord une série
d'observations visant à expliquer pourquoi, d’après nous, il n’est pas
justifié de dire que la demande de l’Etat requérant n’a plus d’objet. Nous
aborderons ensuite les questions de compétence et de recevabilité que
l'arrêt n’examine pas mais qui nous paraissent d’une importance capitale
pour ce qui est de la manière dont la Cour aurait dû envisager les sujets
sur lesquels elle se prononce. Ce sont d’ailleurs ces deux questions, que
l'arrêt laisse de côté, que le demandeur avait été expressément invité à
traiter par l'ordonnance de la Cour du 22 juin 1973.

PREMIÈRE PARTIE. RAISONS DE NOTRE DISSENTIMENT

2. L’arrêt procède fondamentalement du postulat que l’unique objet
de la demande néo-zélandaise est d’obtenir la «cessation» des «essais
nucléaires atmosphériques effectués par la France dans la région du
Pacifique Sud » (par. 31).

L'hypothèse de base de l'arrêt, qui prête aux conclusions du demandeur
un but unique et limité et circonscrit étroitement l’objectif qu’il pour-
suivait en entamant la présente instance, est à notre avis insoutenable,
et le raisonnement de la Cour aboutit en conséquence à une conclusion
erronée. D’après nous, cela est dû en partie au fait que l’arrêt ne tient pas
compte de l’objet et de l’utilité d’une demande d’arrét déclaratoire et plus
encore à ce que son hypothèse de départ ne correspond pas à la nature
et à la portée des conclusions formelles de la Nouvelle-Zélande, telles
qu’elles figuraient dans la requête, et que même elle les transforme.

3. Dans la requête, la Nouvelle-Zélande:

«prie la Cour dire et juger que les essais nucléaires provoquant des
retombées radioactives effectués par le Gouvernement français dans
la région du Pacifique Sud constituent une violation des droits de la
Nouvelle-Zélande au regard du droit international et que ces droits
seront enfreints par tout nouvel essai ».

4. Comme l'indiquent les premiers mots de la conclusion proprement
dite, la Nouvelle-Zélande demande sans équivoque à la Cour une déclara-

41
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 495

tion judiciaire sur l’illicéité des essais nucléaires effectués par la France
dans la région du Pacifique Sud qui provoquent des retombées radio-
actives.

Cela ressort de façon tout à fait claire du paragraphe 10 de la requête,
oùilest dit:

«[le Gouvernement néo-zélandais] demandera à la Cour de dire que
les essais nucléaires provoquant des retombées radioactives effectués
par le Gouvernement français dans la région du Pacifique Sud
constituent une violation des droits de la Nouvelle-Zélande au regard
du droit international et que ces droits seront enfreints par tout
nouvel essai » (les italiques sont de nous).

Cette demande est présentée dans le mémoire du demandeur (par. 5)
comme «l'objet principal de l'examen de la Cour ».

5. Il y a lieu de se demander sur quels motifs se fonde l’arrêt pour
écarter la demande de déclaration soumise par le requérant. Dans la
présente espèce, il n’est pas soutenu, comme dans l'affaire parallèle
Australie c. France, que la Cour n’était pas invitée à rendre un arrêt
déclaratoire, car de toute évidence cette thèse serait intenable étant donné
les termes de la conclusion néo-zélandaise. I] n’est pas dit non plus dans le
présent arrêt que la demande de déclaration n’est qu’un moyen en vue
d’une fin et non une fin en soi. Toutefois, et sans adopter ce raisonnement,
l'arrêt n’en néglige pas moins totalement la demande formelle de déclara-
tion d’illicéité présentée par la Nouvelle-Zélande et cela, semble-t-il, en
se fondant sur trois arguments.

6. Le premier paraît procéder de l’observation suivante:

«Il est demandé à la Cour de dire et juger que les essais nucléaires
atmosphériques effectués par la France sont illicites, mais il lui est
demandé aussi de dire et juger que les droits de la Nouvelle-Zélande
«seront enfreints par tout nouvel essai». La requête contient donc une
conclusion tendant à ce que les droits et obligations des Parties
soient définis. » (Par. 31 de l’arrêt.)

On ne saurait cependant trouver là une raison valable de ne pas donner
suite à la demande de déclaration. Une conclusion tendant à obtenir une
déclaration judiciaire peut être formulée, soit pour que la Cour décide
que le comportement d’un Etat n’est pas conforme ou est contraire aux
règles applicables du droit international soit pour qu’elle déclare qu’une
partie possède un certain droit ou est astreinte à une certaine obligation.
Dans l’un ou l’autre cas, ce que l’on demande à la Cour, c’est de définir la
situation juridique existant entre les Parties, soit sous la forme de règles
de droit objectives, soit sous celle de droits et d’obligations subjectives
qui découleraient de ces règles. C’est ainsi que dans l’affaire de l’/nter-
handel une conclusion qui sollicitait en fait une définition des droits et
obligations des Parties a été considérée par la Cour comme «visant une

42
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 496

demande de jugement déclaratoire » (C.J. Recueil 1959, p. 20). Dans
Paffaire du Droit de passage sur territoire indien la première conclusion du
demandeur tendait également à faire définir les droits et obligations des
Parties. Comme la Cour l’a dit dans cette affaire: « Ainsi formulée, cette
demande fait apparaître tout à la fois le droit revendiqué par le Portugal
et l'obligation correspondante de l’Inde » (C.J. Recueil 1960, p. 28). La
Cour n’a cependant pas écarté cette conclusion; au contraire elle l’a
traitée comme la demande fondamentale et essentielle sur laquelle elle
avait l'obligation de statuer.

7. Le second argument consiste à invoquer le «pouvoir [que la
Cour] possède d’écarter, s’il est nécessaire, certaines thèses ou certains
arguments avancés par une partie comme élément de ses conclusions
quand elle les considère, non pas comme des indications de ce que la
partie lui demande de décider, mais comme des motifs invoqués pour
qu’elle se prononce dans le sens désiré » (par. 30).

Ce pouvoir existe indubitablement, mais on ne saurait l’invoquer pour
écarter une partie quelconque de la conclusion néo-zélandaise. Dire que
les expériences nucléaires «constituent une violation des droits de la
Nouvelle-Zélande au regard du droit international » ne peut en aucune
façon être considéré comme le simple énoncé d’un motif en faveur de la
décision demandée. Les raisons juridiques invoquées par le requérant ont
trait notamment au fait que la France aurait violé certaines règles
généralement acceptées comme droit coutumier en matière d’essais
nucléaires en atmosphère et qu'elle aurait enfreint des droits considérés
comme inhérents à la souveraineté territoriale du requérant ou tenant au
caractère de res communis de la haute mer. Les écritures distinguent
nettement entre ces raisons destinées à étayer la conclusion et la décision
qui est sollicitée de la Cour. Isolée de ces motifs ou de ces thèses juridi-
ques, la déclaration suivant laquelle les essais nucléaires dans l’atmosphère
«constituent une violation des droits de la Nouvelle-Zélande au regard
du droit international » n’est que la formulation précise de ce que le
demandeur prie formellement la Cour de décider dans le dispositif de
l'arrêt.

Sil est vrai que «prononcer dans le dispositif de l’arrêt que telle ou
telle de ces thèses est oui ou non fondée ne rentre pas dans les fonctions
judiciaires de la Cour |», dire et juger que le comportement incriminé
d’un Etat constitue ou ne constitue pas une violation des droits du
demandeur au regard du droit international n’en est pas moins un aspect
essentiel du contentieux international et se situe en réalité au cœur même
de la fonction judiciaire de la Cour.

8. Le troisième argument que semble utiliser l’arrêt pour justifier le
refus de donner.suite à la demande de déclaration consiste à dire que:

«il est essentiel d’examiner si le Gouvernement néo-zélandais
sollicite de la Cour un jugement qui ne ferait que préciser le lien

1 Affaire du Droit de passage sur territoire indien, CI.J. Recueil 1960, p. 32.
43
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 497

juridique entre le demandeur et le défendeur par rapport aux
questions en litige, ou un jugement conçu de façon telle que son
libellé obligerait l’une des Parties ou les deux à prendre ou à s’abstenir
de prendre certaines mesures » (par. 30) (les italiques sont de nous).

La position adoptée au sujet de la conclusion néo-zélandaise semble
indiquer que, de l’avis de la Cour, l’arrêt sollicité en l’espèce appartient
exclusivement au type envisagé dans la deuxième partie de la phrase citée.
Mais en quoi le libellé de la conclusion néo-zélandaise obligerait-il la
Nouvelle-Zélande ou le défendeur à prendre ou à s’abstenir de prendre
certaines mesures? Nous ne découvrons rien de semblable dans ce libellé.
De ce point de vue, la prétention néo-zélandaise ne diffère aucunement
de toute autre demande de jugement déclaratoire. Si les Parties en vien-
nent à décider de prendre ou de s’abstenir de prendre certaines mesures,
c’est parce qu’un tel jugement déclaratoire suffit normalement à produire
cet effet. Comme l’a écrit Hudson dans son opinion individuelle en
laffaire des Prises d’eau à la Meuse:

«dans la jurisprudence internationale, toutefois, les sanctions sont de
nature différente et jouent un rôle différent; il en résulte qu’un arrêt
déclaratoire aura fréquemment la même force exécutoire qu’un arrêt
énonçant un ordre du tribunal; les Etats ne sont pas moins disposés
à respecter l’un que l’autre » (C.P.J.I. série A/B n° 70, p. 79).

Et, pour reprendre les termes de Charles De Visscher:

«La tâche essentielle de la Cour, telle qu’elle ressort tant des
conclusions des Parties que des dispositifs de ses arrêts se ramène
normalement à définir les rapports de droit entre Parties sans
indication de prestations déterminées. Très généralement, les déci-
sions s’abstiennent de prononcer des condamnations, laissant aux
Etats parties au litige le soin de tirer eux-mêmes les conséquences
qui s’y attachent !.»

9. Il ressort des termes de la conclusion de la Nouvelle-Zélande que
celle-ci demande une déclaration qui ne se limite pas à la constatation
générale que ses droits sont violés par les essais nucléaires effectués dans
la région du Pacifique Sud et qui provoquent des retombées radioactives.
Elle demande qu’une telle déclaration spécifie aussi que «ces droits seront
enfreints par tout nouvel essai ». Les deux parties de la conclusion néo-
zélandaise tendent donc expressément et délibérément à obtenir une
déclaration judiciaire.

On peut trouver d’autres exemples de conclusions au sens strict par
lesquelles un requérant a demandé à la Cour non seulement de déclarer

1 Charles De Visscher, Aspects récents du droit procédural de la Cour internationale de
Justice, Paris, 1966, p. 54.

44
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 498

illicite le comportement du défendeur, mais de déclarer aussi, à titre
complémentaire, que la persistance dans ce comportement constituerait
une violation des droits du demandeur ou, ce qui revient au même, que le
défendeur a l’obligation de mettre un terme au comportement dont le
caractère illicite est allégué, notamment dans l’affaire relative à la Tutelle
des mineurs (C.I.J. Recueil 1958, p. 61 et 71).

La Cour a estimé en pareil cas que les conclusions comportaient deux
demandes indépendantes, dont la première constituait à ses yeux une
conclusion véritable, une fin en soi, et non pas simplement un élément du
raisonnement ou un moyen d’obtenir la cessation de l’activité taxée
d’illicite. Elle a d’abord analysé la demande tendant à obtenir une
déclaration d’illicéité, avant d'examiner la demande qui en était la con-
séquence logique et qui tendait à obtenir une déclaration relative à la
persistance éventuelle du défendeur dans le comportement incriminé.

Le fait que des déclarations de cette nature sont faites en conséquence,
comme ce fut le cas dans l’affaire susmentionnée, n’a pas été considéré
alors et ne saurait être accepté comme un motif suffisant pour négliger ou
écarter la conclusion principale du demandeur ou pour la traiter comme
une partie du raisonnement.

10. Dans une affaire portée devant la Cour par requête les conclusions
formelles des Parties définissent l’objet du différend, comme le reconnaît
le paragraphe 24 de l’arrêt. Il faut donc considérer que ces conclusions
correspondent aux objectifs que vise le demandeur en introduisant
l'instance judiciaire.

La Cour a certes le droit d'interpréter les conclusions des Parties, mais
rien ne l’autorise à les transformer radicalement. La Cour permanente
s'est exprimée ainsi sur ce point: « Si elle peut interpréter les conclusions
des Parties, elle ne saurait se substituer à celles-ci pour en formuler de
nouvelles sur la base des seules thèses avancées et faits allégués. » (C.P.J.1.
série À n° 7, p. 35, affaire relative à Certains intérêts allemands en Haute-
Silésie polonaise.) Au paragraphe 30, l'arrêt voit là une limitation du
pouvoir de la Cour d'interpréter les conclusions «quand la demande
n'est pas formulée comme il convient parce que les conclusions des
Parties sont inadéquates ». Si, toutefois, la Cour n’a pas le pouvoir de
reformuler des conclusions inadéquates, elle ne saurait à fortiori refor-
muler des conclusions aussi claires et précises que dans la présente
espèce.

11. Les affaires invoquées par l'arrêt en son paragraphe 30 pour
écarter la première conclusion du demandeur en l'espèce ne justifient
selon nous en aucune manière un traitement aussi sommaire de « la con-
clusion principale de la requête ». Dans lesdites affaires les conclusions
que la Cour n’a pas considérées comme des conclusions véritables étaient
des développements précis qui avaient pour seul objet de motiver la
décision sollicitée de la Cour dans la «vraie » conclusion finale. C’est ainsi
que dans l’affaire des Pécheries le demandeur a résumé, sous forme de
conclusions, toute une série de propositions juridiques, dont certaines
n'étaient même pas contestées, pour amener logiquemement ses véri-

45
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 499

tables conclusions finales (C.ZJ. Recueil 1951, p. 121-123 et 126).
Dans l’affaire des Minquiers et Ecréhous, la «vraie» conclusion finale a
été énoncée en premier et suivie de deux arguments juridiques qui
visaient à fournir d’autres motifs pour que la Cour retienne cette
conclusion (C.I.J. Recueil 1953, p. 52); dans l'affaire Nottebohm une
conclusion concernant la naturalisation de Nottebohm au Liechtenstein
n'a été considérée par la Cour que comme «une raison à l’appui d’une
décision de la Cour en faveur du Liechtenstein » sur la «vraie question »
de la recevabilité de la demande (C.I.J. Recueil 1955, p. 16). Dans la
présente espèce, comme nous l’avons dit, la situation est entièrement
différente. La question fondamentale soumise à la décision de la Cour est
celle du caractère licite ou illicite de l’expérimentation nucléaire française
en atmosphère dans l’océan Pacifique Sud, et il nous paraît tout à fait
injustifié de traiter la demande de déclaration d’illicéité du requérant
comme un simple motif en faveur de ce que l'arrêt considère comme l’ob-
jectif principal du demandeur — objectif qu’il détermine en faisant com-
plètemement abstraction de la conclusion formelle présentée.

12. Conformément aux principes de base susmentionnés, il aurait
fallu rechercher la véritable nature de la demande néo-zélandaise et des
objectifs visés par le requérant en se fondant sur le sens clair et naturel du
texte de sa conclusion formelle. Dans l’interprétation qu’elle en a donnée,
la Cour, selon nous, n’a pas vraiment interprété mais revisé le texte, et
éliminé pour finir ce qui constitue l'essentiel de cette conclusion, c’est-
à-dire la demande tendant à ce que les essais nucléaires atmosphériques
dans l’océan Pacifique Sud provoquant des retombées radioactives soient
déclarés illicites. Il est grave de modifier radicalement la conclusion d’un
plaideur, sous couleur d’interprétation, car on frustre ainsi son attente
légitime que l’affaire dont il a saisi la Cour sera examinée et résolue. En
l'occurrence les conséquences sont non seulement graves mais irrévo-
cables, le demandeur ne pouvant plus représenter sa requête et saisir à
nouveau la Cour puisque la France a dénoncé les instruments sur les-
quels il prétendait fonder la compétence de la Cour en l’espèce.

13. Nous pensons que la Cour revise la conclusion du demandeur en
faisant appel à d’autres éléments et notamment aux communications
diplomatiques et déclarations faites au cours de la procédure, ainsi qu’à
des communiqués de presse gouvernementaux qui ne font pas partie de la
procédure judiciaire. Ces éléments ne justifient cependant pas l’interpré-
tation qu'en tire l'arrêt. Il est fait état des demandes réitérées de l’Austra-
lie tendant à obtenir de la France l’assurance qu'il serait mis fin aux essais.
Ces demandes ne sauraient cependant avoir l'effet que l’arrêt leur attribue.
Pendant qu’un procès se déroule, un demandeur peut prier son adversaire
de l’assurer qu’il ne poursuivra pas l’activité contestée, mais on ne peut en
conclure qu’une assurance sans réserve, à supposer qu’elle soit donnée,
répondrait à tous les objectifs que visait le demandeur en entamant la
procédure judiciaire; encore moins peut-on restreindre ou amender pour

46
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 500

cette raison les prétentions formellement soumises à la Cour. D’après le
Règlement, ce résultat ne pourrait être obtenu que si le demandeur
donnait une indication précise dans ce sens en retirant l’affaire, en modi-
fiant ses conclusions ou par toute autre action équivalente. Ce n’est pas
pour rien que les conclusions doivent être présentées par écrit et porter la
signature de l’agent. I] est donc illogique d’interpréter ces demandes
d’assurance comme une renonciation, une modification ou un retrait
tacite de la requête dont la Cour reste saisie et qui vise à faire déclarer
judiciairement que les essais atmosphériques sont illicites. Et puisque
l'arrêt attribue au demandeur des intentions et des renonciations im-
plicites, la Cour aurait dû pour le moins lui donner la possibilité d’ex-
pliquer ses desseins et objectifs véritables, au lieu d'entreprendre de les
déterminer inaudita parte.

14. S’il répète que le demandeur a eu pour objectif d’obtenir la cessa-
tion des essais nucléaires dans l’atmosphère, l'arrêt s’abstient d’examiner
une question cruciale, celle de la date à laquelle le demandeur entendait
atteindre cet objectif. Pour y répondre, il faut rechercher à partir de
quand la conclusion néo-zélandaise mettait en cause la caractère licite des
essais atmosphériques français.

La conclusion de la Nouvelle-Zélande se réfère, en termes généraux,
aux essais nucléaires «provoquant des retombées radioactives». En
faisant une déclaration comme celle qui était demandée, la Cour aurait
pu être appelée à se prononcer d’une manière générale sur la licéité des
essais effectués par la France dans la région du Pacifique Sud qui ont
provoqué des retombées radioactives. La déclaration judiciaire dillicéité
demandée dans la conclusion aurait ainsi eu des conséquences non seule-
ment pour les essais futurs, mais aussi pour les essais passés, à l'égard
desquels le Gouvernement néo-zélandais s’est réservé le droit de tenir le
Gouvernement français pour responsable de tout dommage ou de tout
préjudice subi. Au nombre de ces essais figureraient assurément ceux qui
ont été faits en 1973 et 1974 au mépris de l’ordonnance provisoire de la
Cour. La Cour a non seulement l’occasion, mais l’obligation, de se pro-
noncer sur la licéité des expériences qui ont eu lieu puisque, la demande
de déclaration d'illicéité s'étendant aux essais atmosphériques effectués
dans le passé, des déclarations d'intention visant uniquement les essais
qui seraient entrepris à partir de 1975 ne peuvent la priver d'objet.

15. Voir les choses autrement équivaut à ne tenir aucun compte du
fait que la Nouvelle-Zélande pourrait demander une réparation, particu-
lièrement au titre des essais effectués en 1973 et 1974. Il est vrai que dans
la présente instance le Gouvernement néo-zélandais n'a pas demandé à
être dédommagé pour le préjudice subi. Cependant, il s’est depuis 1966

47
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 501

réservé avec persévérance «le droit de rendre le Gouvernement français
responsable de tous dommages ou de toutes pertes que viendraient à
subir ... [à la suite des essais] la Nouvelle-Zélande ou ies îles du Pacifique
dont elle a spécialement la responsabilité ou la charge ». Une telle réserve
aurait dû être prise en considération pour déterminer les buts du deman-
deur dans cette procédure. Il aurait aussi fallu tenir compte du fait qu’un
conseil du demandeur a déclaré à l’audience qu’à l'égard de certains des
préjudices dont l’existence était alléguée son gouvernement avait l’inten-
tion de présenter, à un stade ultérieur, une demande qui serait liée au
différend dont la Cour était saisie mais en resterait distincte (audience du
10 juillet 1974). On ne saurait donc exclure que le demandeur cherche à
obtenir un dédommagement par la suite, que ce soit par la voie diploma-
tique ou de toute autre manière, au cas où une déclaration d’illicéité
serait prononcée en sa faveur. Une procédure semblable, qui n’est pas
inconnue des tribunaux internationaux, se comprendrait particulièrement
dans une affaire de retombées radioactives où la vérification de l’existence
et de l’étendue du préjudice peut exiger un certain temps.

16. Dans l’une des affaires où des dommages-intérêts ont été demandés
sur la base d’un arrêt déclaratoire antérieur, la Cour permanente a
approuvé le parti qui était ainsi tiré de cet arrêt et a précisé qu’il était
destiné:

«à faire reconnaître une situation de droit une fois pour toutes et
avec effet obligatoire entre les parties, en sorte que la situation
juridique ainsi fixée ne puisse plus étre mise en discussion, pour ce qui
est des conséquences juridiques qui en découlent » (/nterprétation des
arrêts n° 7 et 8 (Usine de Chorzôw), arrêt n° 11, 1927, C.P.JT.
série À n° 13, p. 20).

17. De plus, et en dehors de toute demande de réparation, on ne
saurait dire qu’une déclaration concernant l’illicéité des essais français
d’armes nucléaires dans l’atmosphère soit sans objet pour ce qui concerne
les nombreuses explosions qui ont eu lieu de 1966 à 1974, Si la Cour con-
sentait à la faire, cette déclaration caractériserait les essais comme cons-
tituant une violation des droits que la Nouvelle-Zélande possède en
vertu du droit international. Ainsi que le confirme avec netteté l’arrêt de
la Cour dans l’affaire du Détroit de Corfou (C.L.J. Recueil 1949, p. 35),
une déclaration semblable constitue un type de «satisfaction » à laquelle
le requérant aurait pu légitimement prétendre en présentant ses con-
clusions finales en la présente instance, et cela indépendamment de toute
demande de dommages-intérêts. Dans l’affaire qui vient d'être évoquée la
Cour avait du reste indiqué dans le dispositif de l’arrêt qu’une déclaration
semblable constituait «en elle-même une satisfaction appropriée » (ibid.,

p. 36).

48
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 502

18. L’arrét laisse supposer qu’il existait un différend entre les Parties
mais affirme que ce différend a désormais disparu parce que «l'objectif ...
du demandeur a été atteint d’une autre manière » (par. 58).

Nous ne pouvons souscrire à cette conclusion, fondée sur la prémisse
que la requête visait uniquement à obtenir la cessation des essais à partir
de la date de l’arrêt. A notre avis, le différend entre les Parties n'a pas
disparu puisqu'il portait dès l’origine sur la question de la licéité des
essais. Dans une lettre du 9 mai 1973 qui accompagnait le dépôt de la
requête, l’agent de la Nouvelle-Zélande a déclaré que son gouvernement,
«au nom de la Nouvelle-Zélande, ... [introduisait] contre la France une
instance relative à un différend concernant la légalité des essais nucléaires
dans la région du Pacifique...» (les italiques sont de nous). Dans son
mémoire (par. 5) la Nouvelle-Zélande déclare:

«Au cœur du différend juridique entre la Nouvelle-Zélande et la
France il y a un désaccord sur le point de savoir si les essais d'armes
nucléaires en atmosphère que la France a entrepris dans la région du
Pacifique Sud emportent violation du droit international. »

Une telle définition de l’essence du différend donnée dans les pièces de
procédure du Gouvernement néo-zélandais ne saurait être modifiée par ce
qu’a pu dire le premier ministre de la Nouvelle-Zélande dans sa déclara-
tion faite à la presse qui est mentionnée au paragraphe 28 de l’arrêt.
Quelle que puisse être la portée politique de cette déclaration, on ne doit
pas Pinterpréter comme se substituant aux conclusions ou communica-
tions officielles présentées à la Cour par l’agent du Gouvernement néo-
zélandais. De plus, si l’on tient compte des circonstances dans lesquelles
une telle déclaration a été faite et de la totalité du contexte, on ne saurait
la considérer comme destinée à donner de « l’objet du différend» une
définition qui s’écarte de celle qui a été formulée dans les pièces de la
procédure écrite et dans d’autres documents. S’il subsistait le moindre
doute à cet égard, il fallait demander au requérant de fournir de plus
amples explications sur ce point. La conclusion qui s’impose est donc que,
sur le plan des faits, la portée du différend est certes moindre s’il n’est pas
procédé à de nouveaux essais atmosphériques en 1975 et ultérieurement,
mais que néanmoins, du point de vue juridique, la question qui demeure
en litige est celle de savoir si Jes essais nucléaires atmosphériques qui ont
effectivement eu lieu de 1966 à 1974 étaient compatibles avec les règles du
droit international.

Les Parties n’ont pas modifié leur position à cet égard. La Nouvelle-
Zélande continue à demander à la Cour de déclarer que les essais
nucléaires en atmosphère sont contraires au droit international et est
prête à défendre et développer ce point. De son côté la France, comme
Vadmet l'arrêt (par. 53), maintient que «ses expériences nucléaires ne
contreviennent à aucune disposition du droit international en vigueur ».
Lorsqu'il a annoncé qu'il n’y aurait plus d’essais en 1975, le Gouverne-

49
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 503

ment français, selon l’arrêt, n’a pas reconnu que la France était tenue de
mettre fin à ses expériences par une règle de droit international (ibid.).

Par conséquent, loin d’avoir disparu, le différend juridique entre les
Parties persiste. En statuant sur la licéité des essais nucléaires en at-
mosphère dans la région du Pacifique Sud, la Cour se prononcerait donc
sur une controverse juridique dans laquelle les Parties se contestent
réciproquement un droit.

19. Nous ne pouvons souscrire à l’opinion que le jugement qui tran-
cherait un tel différend serait prononcé dans l’abstrait et serait dépourvu
d'objet ou de raison d’être. Au contraire, comme on j'a déjà montré, il
affecterait les droits et obligations juridiques existants des Parties. Si le
demandeur obtenait gain de cause, il lui assurerait des avantages sur le
plan juridique. Si c'était en revanche le défendeur qui l’emportait, il lui
serait utile en écartant la menace d’une action non fondée. Ainsi un
arrêt sur la licéité des essais nucléaires atmosphériques aurait, pour
reprendre les termes employés par la Cour dans l’affaire du Cameroun
septentrional:

«des conséquences pratiques en ce sens qu’il doit pouvoir affecter les
droits ou obligations juridiques existants des parties, dissipant ainsi
toute incertitude dans leurs relations juridiques» (C.Z.J. Recueil
1963, p. 34).

Dans cette optique, un jugement déclaratoire définissant la situation
juridique entre les Parties — comme l’eût été celui par lequel la Cour se
serait prononcée sur les conclusions du demandeur — aurait conféré un
caractère de certitude aux relations juridiques entre les Parties. Le résultat
recherché n’est pas atteint par la constatation de la Cour qu’il existe un
engagement unilatéral, constatation fondée sur une série de déclarations
qui présentent certaines divergences et ne s’accompagnent pas de l’accep-
tation des thèses juridiques du demandeur. De plus, la conclusion de la
Cour sur l’engagement unilatéral concernant la reprise éventuelle des
essais nucléaires dans l’atmosphére ne saurait être considérée, d’après
nous, comme donnant au demandeur le même type ou le même degré de
sécurité juridique qu’une déclaration par laquelle la Cour spécifierait que
ces essais enfreindraient les règles générales de droit international appli-
cables entre la France et la Nouvelle-Zélande. C’est ce dont témoigne le
fait même que la Cour a dû se contenter de conclure que l’engagement
unilatéral du Gouvernement français «ne saurait être interprété comme
ayant comporté l'invocation d’un pouvoir arbitraire de revision» (les
italiques sont de nous) et qu’«il convient de comprendre l’objet précis et
les limites [de l'obligation assumée] dans les termes où ils sont exprimés
publiquement ».

20. Quoi qu’on puisse penser de l’arrêt rendu dans l'affaire du Came-
roun septentrional, la Cour a admis à cette occasion qu'il existe une
différence déterminante entre un jugement déclaratoire ayant pour objet
(comme c’eût été le cas en l’espèce) un traité qui n’est plus en vigueur —
Jugement qui peut être considéré comme «sans effet » — et un jugement

50
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 504

déclaratoire qui «interprète un traité restant en vigueur » (les italiques
sont de nous) ou «définit une règle de droit international coutumier » (les
italiques sont de nous). Dans ces deux derniers cas, a dit la Cour, le
jugement déclaratoire «demeure applicable dans l’avenir» (C.LJ.
Recueil 1963, p. 37). En d’autres termes, selon l’arrêt rendu dans l’affaire
du Cameroun septentrional, un jugement ne saurait être considéré comme

«sans effet » ni une controverse comme sans objet lorsqu'il s’agit d’ana-

lyser l’applicabilité pour l’avenir d’un traité en vigueur ou d’une règle de
droit international coutumier. Telle est précisément la situation dans la
présente affaire.

Cette affaire, telle qu’elle a été exposée par le demandeur, concerne
l’applicabilité pour l’avenir d’une règle de droit international coutumier
qui pourrait être en voie de formation et qui a fait l’objet de nombreux
développements dans le mémoire et dans les plaidoiries. La question de
savoir si le demandeur pourrait ou non justifier en totalité ou en partie
ses thèses au stade de la procédure sur le fond est sans pertinence: l’es-
sentiel est que son action n’est pas manifestement futile ou vexatoire mais
qu'il s’y attache des conséquences juridiques qui présentent pour lui un
intérêt en droit. Selon la terminologie employée dans l’affaire du Came-
roun septentrional, un jugement les concernant «demeure[rait] applicable
dans l’avenir». Des points litigieux de fait comme de droit restent à
élucider et à trancher.

Ainsi, la distinction établie dans l’affaire du Cameroun septentrional est
conforme au but fondamental d’un jugement déclaratoire qui est, dans
une procédure contentieuse comportant un véritable différend, d’éclaircir
et de stabiliser les relations juridiques des parties. En excluant pour
l’avenir, au présent stade de l’instance, toute argumentation sur le fond,
la Cour a rendu un tel résultat impossible. Selon nous, par conséquent,
non seulement elle a mal interprété la portée des conclusions du deman-
deur mais elle n’a pas su reconnaître le rôle utile qu’un jugement déclara-
toire peut jouer en réduisant les incertitudes des relations juridiques entre
les parties et en parant aux conflits éventuels.

21. Il est dit au paragraphe 23 de l’arrêt que la Cour a un pouvoir
«inhérent» qui l’autorise à prendre toute mesure voulue, et affirmé
qu’elle doit veiller à «assurer » le respect des «limitations inhérentes à
l'exercice de la fonction judiciaire de la Cour» et à «conserver son
caractère judiciaire». L'affaire du Cameroun septentrional est citée à
l'appui de ces affirmations très générales.

Sans nous arrêter à analyser la signification de l’adjectif «inhérent »,
disons que la notion de juste procès dans sa rigueur ne comprend aucun
élément («inhérent» ou autre) qui amène, et encore moins oblige, à

51
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 505

conclure que la présente affaire est devenue sans objet. Bien au contraire,
le respect de la fonction judiciaire, convenablement entendue, dicte la
conclusion inverse.

La Cour, «dont la mission est de régler conformément au droit interna-
tional les différends qui lui sont soumis » (art. 38, par. I, du Statut), a le
devoir de trancher les affaires dont elle est saisie et qu’elle a compétence
pour examiner. fl n’est pas laissé à sa discrétion de choisir les affaires
contentieuses sur lesquelles elle statuera ou ne statuera pas. Non seule-
ment les impératifs de la fonction judiciaire mais aussi les dispositions
statutaires régissant la constitution de la Cour et ses attributions lui
imposent l'obligation essentielle de se prononcer sur les affaires qui lui
sont soumises lorsqu'elle est compétente et ne constate l'existence
d’aucun motif d’irrecevabilité. Selon nous, la Cour ne peut se dispenser de
cette obligation essentielle que dans des cas tout à fait exceptionnels et
lorsque les considérations les plus impérieuses touchant ce qui est ap-
proprié à la fonction judiciaire l’exigent. Nous sommes très loin de penser
qu'il existe en l’espèce de telles considérations.

22. Au surplus, ce pouvoir «inhérent » et ce devoir «de conserver son
caractère judiciaire » qu’aurait la Cour et dont parle l'arrêt exigeraient
pour le moins, selon nous, qu’elle entende les Parties ou leur demande de
présenter des observations écrites sur les questions traitées et tranchées
par l’arrêt. Cela s'applique en particulier à la question des objectifs que
poursuivait le demandeur en introduisant l’instance et à celle de la valeur
et de la portée des déclarations faites par la France au sujet des essais
futurs. Ces questions n’ont pu faire l’objet d’un examen détaillé au fond
au cours de la procédure écrite ou orale puisque, selon la directive précise
donnée aux Parties par la Cour, la procédure devait porter «d’abord sur
la question de la compétence de la Cour pour connaître du différend et sur
celle de la recevabilité de la requête ». On n’a jamais signifié ou laissé
entendre aux Parties que cette directive n’était plus valable ni que la Cour
aborderait d’autres questions qui n’ont été ni plaidées ni discutées et sur
la base desquelles pourtant l’affaire est définitivement classée.

Il est vrai que le conseil du demandeur a fait allusion, pendant l’une des
audiences, à la première déclaration d’intention de la France mais il ne l’a
fait que pour préluder à son analyse des questions de compétence et de
recevabilité et dans le cadre d’un examen général des faits intéressant
l'instance. I] avait d’ailleurs alors pour instruction formelle de la Cour de
s’en tenir exclusivement aux questions relatives à la compétence et à la
recevabilité de la requête. Aussi le conseil du demandeur ne pouvait-il
traiter — et il ne l’a pas fait — des questions particulières sur lesquelles la
Cour se prononce dans l'arrêt, celles de savoir quels objectifs visait le
demandeur en engageant une procédure judiciaire et si les diverses
déclarations faites par la France ont eu pour effet d’ôter tout objet à la
demande de la Nouvelle-Zélande.

La situation, à cet égard, est entièrement différente de celle de Paffaire
du Cameroun septentrional, dans laquelle les Parties avaient eu toute

52
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 506

possibilité de plaider, tant oralement que par écrit, la question de savoir si
Ja prétention du demandeur avait ou non perdu son objet avant que la
Cour ne se prononce sur ce point.

On se trouve donc devant une contradiction fondamentale quand la
Cour invoque son «pouvoir inhérent » et son «caractère judiciaire » pour
se dispenser d'examiner l’affaire tout en refusant de donner au demandeur
la possibilité de présenter des arguments en sens contraire.

Nul ne doute que la Cour ait le pouvoir de statuer d’office sur les points
qui lui paraissent appeler une décision. La véritable question n’est pas de
savoir si elle a tel ou tel pouvoir mais si dans un cas d’espèce l’exercice de
ce pouvoir est compatible avec la bonne administration de la justice.
Pour toutes les raisons indiquées ci-dessus, nous estimons que, dans la
présente espèce, le fait de décider de l’absence d'objet sans donner au
demandeur la possibilité de présenter des conclusions en sens contraire
n’est pas compatible avec la bonne administration de la justice.

Nous pensons en outre que le défendeur aurait dû au moins être in-
formé que la Cour se proposait d'examiner les conséquences que pou-
vaient avoir sur la procédure en cours les déclarations du Gouvernement
français relatives à sa politique future en matière d'essais atmosphériques.
C'était à notre avis indispensable car la Cour pouvait être amenée,
comme elle l’a en effet été, à rendre un prononcé dont l’objet n'était rien
de moins que les obligations de la France — que celle-ci aurait assumées
unilatéralement — concernant lesdits essais.

23. L’examen du lien qui existe entre la question de l’absence d’objet
et les exigences d’une bonne justice ne fait que renforcer les conclusions
ci-dessus.

II n’est pas inutile de souligner que conclure que l’action du demandeur
n’a plus d’objet n’est qu’une autre façon de dire que l'issue de cette
action ne présente plus pour le demandeur aucun intérêt. Dans la perspec-
tive d’une procédure contradictoire, une telle affirmation est lourde de
conséquences.

Si le demandeur n’a plus d'intérêt en jeu dans l'affaire, c’est-à-dire si
celle-ci est vraiment sans objet, l’action en justice tend à être affaiblie,
dans la mesure où ce qui incite principalement le demandeur à faire valoir
ses moyens de droit et de fait avec suffisamment de vigueur et de cons-
cience perd de sa force. C’est là un des motifs qui peuvent justifier qu’on
déclare une affaire sans objet, car le fonctionnement d’une bonne justice
présuppose l'existence d’un conflit d’intérêts et exige non seulement que
les parties aient toute possibilité de rechercher et de présenter les moyens
de droit et de fait se rapportant au litige mais aussi qu’elles aient une
raison suffisante de le faire.

En l'espèce, il apparaît immédiatement que ce motif pour déclarer
l'affaire sans objet (moot) fait totalement défaut, conclusion que ne
détruit nullement la non-comparution du défendeur.

Le demandeur a déjà exposé avec zèle et habileté la nature de l'intérêt
juridique qu’il continue à avoir dans le différend et a fait valoir avec in-

53
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 507

sistance devant la Cour la nécessité d’approfondir la question lorsque
l’affaire serait examinée au fond. On peut difficilement dire qu’il man-
quait de raison d’agir, si l’on considère ses conclusions ainsi que la nature
et le but d’un jugement déclaratoire.

24. De plus, le demandeur a manifesté par sa conduite l’intérêt qu’il
continue à porter à l’affaire. Si, comme l’affirme l’arrêt, tous les objectifs
du demandeur étaient atteints, celui-ci aurait normalement dû se désister
de son action conformément à l’article 74 du Règlement. Il ne l’a pas fait.
Or cet article, avec l’article 73 sur les arrangements amiables, règle la
manière de mettre fin à une instance une fois que celle-ci a été engagée.
Ces deux articles exigent des actes de procédure formels et écrits de la
part des agents, de manière à éviter les malentendus, à protéger les in-
térêts respectifs des parties et à offrir à la Cour la certitude et la sécurité
qui sont nécessaires dans une procédure judiciaire.

25. Enfin, nous estimons que la Cour aurait dû, en vertu de l’article 36,
paragraphe 6, et de l’article 53 du Statut, trancher la question de sa com-
pétence à l’égard du présent différend. C’était d’autant plus important
qu’en l’espèce le Gouvernement français a contesté que la Cour fût com-
pétente à la date du dépôt de la requête et, par conséquent, qu’elle eût été
régulièrement saisie ; il a soutenu que l’Acte général de 1928 n’était plus un
traité en vigueur et que la réserve de la France relative aux questions de
défense nationale rendait la Cour manifestement incompétente dans le
présent différend. Dans l'affaire du Cameroun septentrional, invoquée au
paragraphe 23 de l'arrêt, le défendeur avait bien soulevé des exceptions
d’incompétence mais il reconnaissait que l’accord de tutelle était une con-
vention en vigueur au moment du dépôt de la requête. Dès lors, il était
incontestable que la Cour avait été régulièrement saisie par voie de re-
quête.

26. Selon nous, il ne fait pas de doute, pour les raisons qui sont déve-
loppées dans la deuxième partie de notre opinion, que la Cour soit com-
pétente pour connaître du présent différend. Dans l'arrêt, cependant, elle
élude le problème juridictionnel, affirmant que les questions relatives au
respect «des limitations inhérentes à l’exercice de la fonction judiciaire de
la Cour » doivent être examinées préalablement aux problèmes de compé-
tence (par. 22 et 23). Nous ne pouvons souscrire à cette affirmation. La
compétence qu’a ou non la Cour de connaître d’un différend donné cons-
titue une limitation statutaire fondamentale de l’exercice de sa fonction
judiciaire et la Cour aurait donc dû se prononcer sur ce point dans l’arrêt,
ainsi qu’il paraît clairement ressortir de l’article 67, paragraphe 6, de son
Règlement.

27. Il nous est difficile de comprendre comment la Cour pouvait

54
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 508

arriver, en fait et en droit, à des conclusions de fond comme celles qui
imposent à la France une obligation internationale de s’abstenir de nou-
veaux essais nucléaires dans le Pacifique d’où la Cour déduit que l’affaire
«ne comporte plus d’objet» sans conclure au préalable qu'elle était
valablemement saisie du différend et avait compétence pour en connaître.
L'arrêt reconnaît implicitement qu’un différend existait à la date de la
requête, ce qui distingue cette affaire de celles où la question centrale est
de savoir s’il existait ab initio un différend quelconque. Les conclusions
énoncées par la Cour dans d’autres affaires au sujet de l’existence d’un
différend à la date de la requête étaient fondées sur le pouvoir qu’a la
Cour de se prononcer sur sa propre compétence aux termes du Statut.
Mais dans la présente espèce la Cour a renoncé à exercer ce pouvoir
statutaire. Selon l'arrêt, le différend aurait disparu ou serait résolu du fait
d'engagements résultant de déclarations unilatérales à l’égard desquelles
la Cour «tient qu’elles constituent un engagement comportant des effets
juridiques » (par. 53) et «constate que la France a pris l'engagement de ne
plus procéder à des essais nucléaires en atmosphère dans le Pacifique
Sud » (par. 55). Pour parvenir à de pareilles constatations la Cour doit
posséder une compétence qui l’autorise à examiner et à préciser les effets
juridiques de certaines déclarations qu’elle estime pertinentes et liées au
différend originaire. Invoquer un prétendu «pouvoir inhérent qui l’auto-
rise à … assurer le règlement régulier de tous les points en litige », comme
elle le fait au paragraphe 23 de l’arrêt, ne suffit pas à fonder les conclu-
sions par lesquelles elle se prononce, dans cet arrêt, sur les droits et les
obligations de fond des Parties. Il semble que l’arrêt donne une inter-
prétation extensive de ce pouvoir inhérent «sur la base duquel la Cour est
pleinement habilitée à adopter toute conclusion éventuellement nécessaire
aux fins» d'assurer «le règlement régulier de tous les points en litige»
(par. 23). Mais une interprétation aussi large du prétendu «pouvoir inhé-
rent» obscurcit la distinction entre la compétence conférée à la Cour
par le Statut et celle qui résulte de l’accord des Etats. Ce serait donc un
moyen facile et inadmissible de tourner une exigence fondamentale solide-
ment établie par la jurisprudence de la Cour et le droit international en
général, à savoir que la compétence de la Cour est fondée sur le consente-
ment des Etats.

28. Force est donc de conclure, nous semble-t-il, que la Cour, en
rendant le présent arrêt, a exercé une compétence de fond sans commencer
par établir l’existence de cette compétence et les bases juridiques sur
lesquelles elle repose. A la vérité la position juridictionnelle adoptée par
la Cour dans son arrêt nous paraît receler une contradiction manifeste. Si
le prétendu «pouvoir inhérent » est considéré par la Cour comme l’auto-
risant à décider que la France a désormais l’obligation juridique de ne
plus faire d'essais nucléaires en atmosphère dans l’océan Pacifique Sud,
pourquoi ne l’autoriserait-il pas aussi à décider, sur la base de cette même
obligation internationale, que les droits de la Nouvelle-Zélande au regard
du droit international «seront enfreints par tout nouvel essai »? Autre-

55
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 509

ment dit, si la Cour peut se prononcer sur les obligations juridiques de la
France en matière d’expérimentation nucléaire dans l’atmosphère, pour-
quoi n’en tire-t-elle pas les conclusions voulues quant aux demandes
du requérant au lieu de les juger désormais sans objet?

Considérant qu’il est indispensable de déterminer si la Cour était
compétente et la requête recevable pour justifier tant les conclusions de
l'arrêt que nos raisons de ne pas y souscrire, nous examinerons à présent
successivement les problèmes de compétence et de recevabilité qui se
posaient à la Cour dans la présente affaire.

DEUXIÈME PARTIE. COMPÉTENCE

29. Les bases sur lesquelles, au paragraphe 11 de sa requête, la Nou-
velle-Zélande cherche à établir la compétence de la Cour dans la présente
affaire sont, pour ce qui nous intéresse, précisément les mêmes que celles
qu’invoque l'Australie dans l’autre affaire des Essais nucléaires dont la
Cour est actuellement saisie, c’est-à-dire:

a) Particle 17 de l’Acte général de Genève pour le règlement pacifique
des différends internationaux de 1928, rapproché des articles 36,
paragraphe 1, et 37 du Statut de la Cour, et

b) les déclarations faites par la Nouvelle-Zélande et la France en vertu
de l’article 36, paragraphe 2, c’est-à-dire de la clause facultative du
Statut, rapproché du paragraphe 5 du même article.

Il existe assurément certaines différences entre les réserves apportées par
la Nouvelle-Zélande et l'Australie à leurs déclarations respectives d’ac-
ceptation de la clause facultative, mais ces différences ne jouent aucun
rôle dans les affaires des Essais nucléaires. En revanche les réserves accom-
pagnant les adhésions des deux Etats à l’Acte de 1928 sont identiques. Le
seul autre trait distinctif est qu’à la différence de l’Australie, la Nouvelle-
Zélande a accepté la clause facultative avant la dissolution de la Cour
permanente de Justice internationale; il faut donc faire appel à l’ar-
ticle 36, paragraphe 5, du Statut pour que sa déclaration d'acceptation
s’applique à la Cour actuelle. Mais encore une fois cette différence ne
joue aucun rôle ici.

30. Pour déterminer si les titres de juridiction invoqués par la Nouvelle-
Zélande suffisent à conférer compétence à la Cour dans la présente affaire
les considérations dont nous partons sont celles que nous avons exposées
en détail dans notre opinion dissidente commune en l’affaire australienne.

56
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 510

Comme, du point de vue qui nous intéresse ici, il n’y a pas de différence
notable entre les titres de juridiction invoqués dans les deux instances, il
nous paraît suffisant d’indiquer que sauf sur un point ce que nous avons
dit dans l'affaire introduite par l’Australie contre la France s’applique
mutatis mutandis. L’exception est que les paragraphes 92-93 que nous
avons consacrés dans ladite affaire à une prétendue violation de l’Acte
général de 1928 que l’Australie aurait commise en septembre 1939 ne
concernent pas la Nouvelle-Zélande. Contrairement à celle de l’ Australie,
la réserve à l’Acte faite par la Nouvelle-Zélande afin d’exclure les diffé-
rends relatifs à des questions qui surgiraient à l’occasion d’une guerre à
laquelle la Nouvelle-Zélande participerait a été notifiée en février 1939,
au même moment que celle de la France elle-même et conformément à
Particle 39 de l’Acte; rien n’aurait donc permis même de suggérer l’exis-
tence d’une prétendue violation de l’Acte dans le cas de la Nouvelle-
Zélande.

En conséquence, comme dans l’affaire des Essais nucléaires introduite
par l’Australie contre la France, nous concluons que l’article 17 de l’Acte
de 1928 constitue en lui-même un titre régulier et suffisant qui permet au
requérant d'établir la compétence de la Cour. Il en découle que, comme la
Cour l’a déclaré dans l'affaire de l’ Appel concernant la compétence du
Conseil de l’O ACT, «il est sans pertinence d'examiner les objections visant
d’autres fondements possibles de sa compétence » (C.J. Recueil 1972,
p. 60).

TROISIÈME PARTIE. LES CONDITIONS POSEES PAR L'ARTICLE 17
DE L’ACTE DE 1928 ET LA RECEVABILITÉ DE LA REQUÊTE

31. I! nous paraît évident qu’il n’existe aucun motif qui autoriserait à
considérer la demande comme irrecevable. Nous nous proposons d’exa-
miner dans cette partie de notre opinion dans quelle mesure les motifs qui
peuvent être invoqués se rattachent à la question de la compétence ou
sont présentés à part. Nous affirmons dès le départ que le concept de
recevabilité ne comporte aucun élément qui soit de nature à priver le
requérant de la possibilité d’un examen au fond. Cette observation s’ap-
plique, en particulier, à l’affirmation selon laquelle la demande ne révèle
l'existence d’aucun différend d’ordre juridique ou encore selon laquelle il
s’agit d’un différend de caractère exclusivement politique et par suite non
justiciable. |

32. Aux termes de l’article 17 de l’Acte de 1928, la juridiction conférée
à la Cour comprend «tous différends au sujet desquels les parties se con-
testeraient réciproquement un droit» (mis à part, évidemment, ceux
qui seraient réservés en vertu de l’article 39 de l’Acte). L'article 17
poursuit: «Il est entendu que les différends ci-dessus visés comprennent
notamment ceux que mentionne l’article 36 du Statut de la Cour perma-
nente...» Les différends «que mentionne l’article 36 du Statut de la Cour
permanente » sont les quatre catégories de différends d’ordre juridique
énumérées dans la clause facultative de ce Statut et du Statut actuel. De

57
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 511

plus, sauf peut-étre sur un point qui n’intervient pas dans la présente
affaire 1, on admet généralement que la portée de ces quatre catégories de
«différends juridiques » est pratiquement identique à celle de la formule
«tous différends au sujet desquels les parties se contesteraient réciproque-
ment un droit » que l’on trouve auparavant dans l’article 17. Par suite, un
différend «au sujet duquel les parties se contesteraient réciproquement
un droit» appartient aussi à l’une des quatre catégories de différends
juridiques mentionnées dans la clause facultative et vice versa.

33. Dans la présente instance, la Nouvelle-Zélande a précisé l’objet du
différend aux paragraphes 2 à 10 de sa requête. Elle y déclare notamment
que, dans une série de notes diplomatiques remises à partir de 1963, elle a
maintes fois fait connaître au Gouvernement français son opposition à la
poursuite, par la France, d’essais nucléaires en atmosphère dans la région
du Pacifique Sud; que dans une lettre du 9 mars 1973 du premier ministre
de la Nouvelle-Zélande au ministre des affaires étrangères de la Répu-
blique française, elle a fait savoir qu’à son avis ces expériences de la France
violaient les droits que la Nouvelle-Zélande tient du droit international, y
compris ses droits à l'égard de régions sur lesquelles elle exerce sa souve-
raineté; que le Gouvernement français pour sa part a clairement indiqué
qu'il n’acceptait pas cette thèse; et qu’il y a donc un différend entre Jes
deux gouvernements «en ce qui concerne la légalité des essais nucléaires
atmosphériques dans la région du Pacifique Sud ». Après diverses obser-
vations concernant les faits et le droit, la Nouvelle-Zélande énumère, au
dernier paragraphe de sa requête, cinq catégories distinctes de droits
qu’elle dit être violés par les essais français en atmosphère. Dans ses con-
clusions, elle prie alors la Cour de dire et juger:

«que les essais nucléaires provoquant des retombées radioactives
effectués par le Gouvernement français dans la région du Pacifique
Sud constituent une violation des droits de la Nouvelle-Zélande au
regard du droit international et que ces droits seront enfreints par
tout nouvel essai ».

34. À première vue, il est difficile d’imaginer un litige constituant plus
clairement, par son objet et par sa formulation, un «différend juridique »
que celui dont la Cour est saisie dans la requête de la Nouvelle-Zélande.
D'ailleurs la Cour, dans son ordonnance du 22 juin 1973, en a parlé
comme d’un «différend concernant la légalité des essais nucléaires réa-
lisés en atmosphère dans la région du Pacifique Sud ». Le Gouvernement
français lui-même semble avoir situé le différend sur un plan juridique
lorsque, dans la lettre du 19 février 1973 adressée au premier ministre de la

1 Voir les opinions divergentes de MM. Badawi et Lauterpacht dans l'affaire de
Certains emprunts norvégiens sur la question de savoir si un différend qui porte essen-
tiellement sur l’application du droit interne rentre dans les catégories de différends
juridiques énumérées à l’article 36, paragraphe 2, du Statut; C.J. Recueil 1957, p. 29 à
33 et 36 à 38.

58
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 512

Nouvelle-Zélande par l'ambassadeur de France, il a exprimé l’espoir que
le Gouvernement néo-zélandais «s’abstiendralit] de tout acte de nature à
porter atteinte aux droits et intérêts fondamentaux de la France». De
plus, ni dans sa lettre du 16 mai 1973 à la Cour, ni dans l’annexe à cette
lettre, le Gouvernement français n’a aucunement laissé entendre que le
différend n’était pas un différend «au sujet ... [duquel] les parties se con-
testeraient réciproquement un droit», ou qu'il n’était pas un «différend
juridique ». Bien que, dans cette lettre et dans son annexe, le Gouverne-
ment français ait présenté toute une série d'arguments pour justifier son
affirmation d’après laquelle la compétence de la Cour ne saurait être
fondée sur l’Acte général de 1928 dans la présente affaire, il n’a pas con-
testé que le différend ait le caractère d’un «différend juridique » aux fins de
Particle 17 de cet Acte.

35. Dans son Livre blanc sur les expériences nucléaires publié en juin
1973, le Gouvernement français adopte néanmoins le point de vue selon
lequel il ne s’agit pas d’un différend juridique. Le chapitre IL, intitulé
«Questions juridiques », s'achève sur une section relative à la compétence
de la Cour, dont le paragraphe final est ainsi rédigé:

«La Cour n’est pas compétente, enfin, parce que l’affaire qui lui
est soumise n’est pas fondamentalement un différend d’ordre juri-
dique. Elle se trouve, en fait et par divers biais, invitée à prendre
position sur un problème purement politique et militaire. Ce n’est,
selon le Gouvernement français, ni son rôle ni sa vocation. » (P. 23.)

Cela équivaut clairement à affirmer que le différend porte sur des ques-
tions d’un domaine autre que juridique et ne peut donc être tranché par
une décision de la Cour.

36. Conformément à l’ordonnance du 22 juin 1973, la Nouvelle-
Zélande a présenté des observations sur les questions de la compétence de
la Cour et de la recevabilité de la requête. Ce faisant, elle a exprimé son
avis sur la nature politique ou juridique du différend; et sous la rubrique
de la «recevabilité » elle a fourni d’autres explications concernant la
«nature de la demande qui fait l’objet du différend » et les «droits dont la
Nouvelle-Zélande sollicite la protection». A propos de ces points, elle a
de nouveau énuméré, dans les mêmes termes que ceux de la requête et de
la demande en indication de mesures conservatoires, les cinq catégories de
droits distinctes au regard desquels elle prie la Cour de qualifier d’illicites
les essais nucléaires atmosphériques de la France. Ces droits sont les
suivants:

«a) les droits de tous les membres de la communauté internationale,
y compris la Nouvelle-Zélande, à ce qu'aucune expérience
nucléaire provoquant des retombées radioactives n’ait lieu;

b) les droits de tous les membres de la communauté internationale,
y compris la Nouvelle-Zélande, à ce que le milieu terrestre,
maritime et aérien soit protégé contre une contamination injus-

59
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 513

tifiée résultant d’une radioactivité artificielle et notamment à ce
qu’il en soit ainsi de la région où les essais ont lieu et où sont
situées la Nouvelle-Zélande, les îles Cook, les îles Nioué et
Takélaou;

c) le droit de la Nouvelle-Zélande à ce qu’aucun déchet radioactif
ne pénétre sur son territoire, y compris son espace aérien et ses
eaux territoriales, ou ceux des îles Cook, des îles Nioué et
Tokélaou, à la suite d'essais nucléaires;

d) le droit de la Nouvelle-Zélande à ce qu'aucun déchet radioactit
ayant pénétré sur son territoire, y compris son espace aérien et
ses eaux territoriales, ou ceux des îles Cook, des îles Nioué ef
Tokélaou, à la suite d’essais nucléaires, ne cause un préjudice,
notamment des appréhensions, de l’anxiété et de l'inquiétude,
aux habitants et aux Gouvernements de la Nouvelle-Zélande,
des îles Cook, des îles Nioué et Tokélaou;

e) le droit de Ja Nouvelle-Zélande à la liberté de la haute mer, y
compris la liberté de navigation et de survol, et la liberté d’ex-
plorer et d'exploiter les ressources de la mer et du fond des
mers, sans subir de gêne ou de préjudice en raison des essais
nucléaires. »

En même temps, elle a qualifié les droits énoncés sous les rubriques a) et
b) de «communs » en ce sens que ces droits sont ceux de tous les membres
de la communauté internationale et que les obligations correspondantes
sont des obligations erga omnes; mais elle a souligné que les droits
qu’elle invoque sous les rubriques c), d) et e) ne sont pas «communs » en
ce sens.

37. Dans une réponse écrite à des questions posées par un membre de la
Cour, l’agent de la Nouvelle-Zélande a aussi donné des éclaircissements
sur: 1) les éléments que la Nouvelle-Zélande considère comme constitutifs
du droit, invoqués sous la rubrique c), 4 ce qu’aucun déchet radioactif ne
pénètre sur son territoire ou ceux des îles Cook ou des îles Nioué et
Tokélaou, et en particulier le point de savoir si existence d’un préjudice
actuel ou éventuel est ou non un élément pertinent de la violation de ce
droit; ii) la base sur laquelle elle considère qu’une distinction peut être
établie entre une atteinte licite à la liberté de la haute mer et une atteinte
illicite résultant de la déclaration faite en temps de paix qu’une zone de la
haute mer est réservée à des fins militaires.

38. Sous la rubrique de la recevabilité, la Nouvelle-Zélande a exposé
ses vues sur la question, visée au paragraphe 24 de l'ordonnance du
22 juin 1973, de son «intérêt juridique » à l’égard des demandes formu-
lées dans sa requête. En ce qui concerne les droits énoncés sous les ru-
briques c), d) et e), fondés d’après la Nouvelle-Zélande sur des obliga-
tions existant à son profit propre, celle-ci a soutenu que son intérêt juri-
dique est d’un «caractère direct, immédiat et simple ». Elle a déclaré que
chaque série d’essais, y compris les essais effectués en 1973 et 1974 après le
dépôt de la requête, a entraîné la pénétration de déchets radioactifs sur le

60
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 514

territoire, dans les eaux territoriales et dans l’espace aérien de la Nouvelle-
Zélande, des îles Cook et des îles Nioué et Tokélaou. Elle a ajouté qu’en
conséquence de ces essais les citoyens de ces territoires ont eu à subir les
effets génétiques et somatiques incertains de niveaux de radioactivité
plus élevés et qu’il en est résulté chaque fois de l’anxiété, de l’appréhen-
sion et de l'inquiétude. La préoccupation du Gouvernement néo-zélan-
dais pour la santé tant physique que mentale de sa population constitue,
a-t-elle dit, un intérêt qui « serait certainement suffisant pour lui permettre
d’agir devant n'importe quel tribunal international». Dans le cas des
libertés de la haute mer invoquées sous ja rubrique e), la Nouvelle-
Zélande a aussi mentionné que, le 18 juillet puis le 15 août 1973, des
ressortissants néo-zélandais à bord de navires ne battant pas pavillon
français avaient été appréhendés par les autorités françaises en haute mer
et emmenés contre leur gré en territoire français où ils avaient été retenus
plusieurs jours. Quant aux droits figurant sous les rubriques a) et b)
qu’elle dit détenir en commun avec les autres membres de la communauté
internationale, la Nouvelle-Zélande a soutenu que son intérêt juridique à
la protection judiciaire de ces droits relève du principe énoncé dans un
passage de l’arrêt que la Cour a rendu dans l’affaire de la Barcelona
Traction, Light and Power Company, Limited (C.J. Recueil 1970, p. 32).
De l’avis de la Nouvelle-Zélande, ce passage et d’autres textes juridiques
qu’elle a cités démontrent que le droit international reconnaît à présent
certaines catégories d’obligations internationales erga omnes conférant à
tout Etat un droit correspondant dont il peut demander la protection
judiciaire. Elle a affirmé que le droit «de vivre dans un monde où des
essais nucléaires en atmosphère n’aient pas lieu » et le droit «de sauve-
garder l'environnement d’une contamination injustifiée résultant d’une
radioactivité artificielle » sont des droits de cette espèce et que tous les
Etats ont donc un intérêt juridique à ce qu'ils soient respectés. Elle a fait
état à ce propos de plusieurs résolutions successives de l’Assemblée géné-
rale relatives aux essais nucléaires dans l’atmosphére, ainsi que de la
déclaration sur l’environnement adoptée par la Conférence de Stockholm
de 1972 sur l’environnement.

39. Nous avons résumé ainsi très brièvement les thèses juridiques du
Gouvernement néo-zélandais, mais nous ne voudrions pas que l’on en
conclue que nous exprimons un avis quelconque sur le bien ou le mal-
fondé de telle ou telle de ces thèses. Nous donnons ce résumé à seule fin de
montrer le contexte de l’application de l’article 17 de PActe de 1928 et
d’une décision sur la recevabilité de la requête néo-zélandaise. Avant de
tirer une conclusion quelconque de cet aperçu des thèses juridiques de la
Nouvelle-Zélande, cependant, il nous incombe d’indiquer aussi comment

61
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 515

nous concevons les principes d’après lesquels ces questions devraient être
appréciées au stade actuel de la procédure.

* *

40. Bien qu’intrinséquement liées 4 la recevabilité, les questions de
savoir s’il existe un «différend juridique ou politique» et un «intérêt
juridique» touchent en même temps, en vertu de l’article 17 de l’Acte
de 1928, 4 la compétence de la Cour en la présente affaire. Par conséquent,
il est inutile que nous précisions à ce propos que tel point a trait à la
compétence et tel autre à la recevabilité, d’autant que ni la pratique de la
Cour permanente ni celle de la Cour actuelle ne tend a établir de distinc-
tion tranchée entre les exceptions préliminaires d’incompétence et d’irre-
cevabilité: l'accent est mis plutôt sur le caractère essentiellement préli-
minaire ou non préliminaire de l’exception considérée que sur son classe-
ment parmi les exceptions d’incompétence ou les exceptions d’irreceva-
bilité (cf. art. 62 du Règlement de la Cour permanente, art. 62 de l’ancien
Règlement de la Cour actuelle et art. 67 du nouveau Règlement). En
effet, étant donné la nature consensuelle de la compétence d’un tribunal
international, une exception d’incompétence tout comme une exception
d’irrecevabilité peut soulever des questions intéressant le fond; ce qui
importe alors, c’est de savoir si la Cour peut ou non se prononcer valable-
ment sur l’exception au cours de la procédure préliminaire sans donner
aux parties la possibilité de présenter leurs conclusions sur le fond. La
réponse à cette question varie nécessairement selon que l'exception a
vraiment un caractère préliminaire ou qu'elle est trop étroitement liée au
fond pour pouvoir faire l’objet d’une juste décision sans que les parties
aient d’abord exposé leurs moyens sur le fond. C’est pourquoi l’article 67,
paragraphe 7, du Règlement, lorsqu'il indique comment la Cour doit
statuer sur une exception préliminaire, prévoit expressément la possi-
bilité que la Cour «déclare que cette exception n’a pas dans les circons-
tances de l’espèce un caractère exclusivement préliminaire». Ces prin-
cipes sont manifestement applicables dans la présente espèce même si,
du fait que la France est absente de la procédure, les problèmes de
compétence et de recevabilité qui se posent à la Cour n’ont pas été
soulevés sous la forme d’exceptions au sens strict.

41. L’affirmation faite par le Gouvernement français que le différend
n’est pas fondamentalement de nature juridique mais porte sur une
question d’ordre purement politique et militaire revient à soutenir, en
substance, que ce n’est pas un différend dans lequel les Parties se contes-
tent réciproquement un droit, ou encore qu’il n’entre pas dans les caté-
gories de différends d’ordre juridique visées au paragraphe 2 de l’ar-
ticle 36 du Statut. On peut aussi voir dans cette affirmation la thèse que le
droit international n’impose à la France aucune obligation juridique
touchant les questions en litige, qui doivent donc étre considérées comme
laissées par ce droit à sa compétence nationale exclusive, ou bien, plus
simplement, la thèse que les expériences nucléaires de la France ne violent

62
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 516

aucune régle de droit international existante, comme l’a dit le Gouverne-
ment français dans sa note diplomatique du 7 février 1973 au Gouverne-
ment australien, qui a été portée à l'attention de la Cour dans l’autre
affaire des Essais nucléaires. Mais de quelque manière qu’on la formule,
cette thèse est manifestement et directement liée au point de savoir si les
prétentions du demandeur sont juridiquement fondées. Quelle qu’en soit
la forme, et comme l’a dit la Cour permanente à propos de moyens
analogues dans l'affaire de la Compagnie d'électricité de Sofia et de Bul-
garie, cette thèse «forme une partie du fond même du différend » et revient
à «non seulement toucher au fond du différend, mais prendre position à
l'égard de l’un de ses éléments essentiels » (C.P.J.L. série A/B n° 77, p. 78
et 82-83). Pareille thèse ne peut donc, en principe, être considérée comme
soulevant une question véritablement préliminaire.

42, Nous avons dit «en principe » parce que nous reconnaissons que,
si un demandeur essayait de faire passer pour juridique une prétention
dont aucun Juriste éclairé ne pourrait admettre qu’elle repose sur la
moindre base juridique rationnelle, c'est-à-dire raisonnablement soute-
nable, il serait alors possible de trancher in limine, à titre de question
préliminaire, une exception contestant la nature juridique du différend.
Cela signifie que, pendant la phase préliminaire de Ja procédure, la Cour
peut avoir à se livrer à un examen sommaire du fond du différend dans
la mesure où cela lui est nécessaire pour s'assurer que l'affaire fait appa-
raître des prétentions raisonnablement soutenables ou des questions
pouvant raisonnablement prêter à contestation, autrement dit des pré-
tentions où des contestations qui sont fondées rationnellement sur un ou
plusieurs principes de droit dont l’application peut permettre de régler le
différend. L’essentiel, en ce qui concerne cet examen préliminaire du fond,
est qu’il faudra trancher la question de la compétence ou de la recevabilité
qui est en cause en considérant non pas si la prétention du demandeur est
fondée mais exclusivement si elle fait apparaître un droit à soumettre
cette demande à la décision de la Cour. Celle-ci peut être amenée à
donner une certaine indication du fond de la demande afin de montrer
que celle-ci est rationnelle et soutenable. Mais ni une telle indication
préliminaire ni aucune conclusion sur la compétence ou la recevabilité ne
saurait préjuger le fond de l'affaire. C’est pourquoi la Cour, lorsqu'elle a
eu à examiner le fond pour se prononcer sur des questions préliminaires,
a toujours veillé à ce que cet examen n’empiète pas sur sa décision
touchant le fond. Cette remarque vaut aussi bien lorsque les points liti-
gieux sont des points de droit que lorsqu'il s’agit de points de fait; la
maxime jura novit curia ne signifie pas que la Cour puisse, dans une af-
faire, se pononcer sur des points de droit sans entendre les moyens des
parties.

43. Iln’est sans doute pas facile de définir par une formule simple le cri-
tère précis qui doit s'appliquer. Mais il ressort clairement, nous semble-t-il,
de la jurisprudence constante de la Cour permanente comme de la Cour
actuelle que, dès lors qu’on ne peut se prononcer sur des points soulevés au
cours d’une procédure préliminaire sans aborder et préjuger le fond, ces

63
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 517

points ne doivent pas être tranchés sans que les parties aient d’abord
présenté leurs conclusions sur le fond (cf. Décrets de nationalité promul-
gués en Tunisie et au Maroc, avis consultatif, C.P.J1. série B n° 4; affaire
du Droit de passage sur territoire indien, C.I.J. Recueil 1957, p. 133-134;
affaire de l’Interhandel, C.1.J. Recueil 1959, p. 23-25). Nous pouvons nous
guider, d’une manière générale, sur les observations qu’a formulées la
Cour actuelle dans l'affaire de l’Interhandel en rejetant le moyen de la
compétence nationale qui avait été invoqué à titre d’exception préli-
minaire :

«Pour déterminer si l'examen des titres ainsi invoqués échappe à
la compétence de la Cour pour le motif allégué par les Eats-Unis, la
Cour s’inspirera de ce qu’a fait la Cour permanente de Justice inter-
nationale en présence d’une contestation analogue dans son avis
consultatif sur les Décrets de nationalité promulgués en Tunisie et au
Maroc (série B n° 4). En conséquence, la Cour n’entend pas, en la
présente phase de la procédure, apprécier la validité des titres
invoqués par le Gouvernement suisse ni se prononcer sur leur inter-
prétation, ce qui serait aborder le fond du différend. Elle se bornera à
rechercher si les titres invoqués par le Gouvernement suisse permettent
la conclusion provisoire qu’ils peuvent être pertinents en l’espèce et,
dans ce cas, à rechercher si les questions relatives à la validité et
à l'interprétation de ces titres sont des questions de droit international. »
(Les italiques sont de nous.)

Dans l'affaire de l'Znterhandel, après avoir examiné sommairement les
titres invoqués par la Suisse, la Cour a conclu qu'ils mettaient l’un et
l'autre en jeu des questions de droit international et a donc rejeté l’excep-
tion préliminaire.

44. L'analyse sommaire que nous avons faite ci-dessus des titres in-
voqués par la Nouvelle-Zélande à l'appui de ses prétentions nous paraît
amplement suffisante pour justifier, selon les termes utilisés par la Cour
dans l’affaire de l’/nterhandel, «la conclusion provisoire qu'ils peuvent
être pertinents en l'espèce » et que «les questions relatives à la validité et
à l'interprétation de ces titres sont des questions de droit international ». Il
ne nous appartient pas d’«apprécier la validité [de ces] titres » au stade
actuel de la procédure car ce serait «aborder le fond du différend ». Mais
l'examen sommaire que nous en avons fait nous a convaincus qu'ils ne
sauraient équitablement être considérés comme futiles ou vexatoires, ni
simplement comme le manteau que des juristes auraient jeté avec art sur
un différend de nature essentiellement politique. Au contraire, les de-
mandes présentées à la Cour dans la présente instance et les moyens juri-
diques avancés nous semblent être fondés sur des motifs rationnels et
raisonnablement soutenables. Ces demandes et moyens juridiques sont
rejetés par le Gouvernement français sur la base de motifs juridiques.
Ces circonstances sont en soi suffisantes, à notre avis, pour qu’on puisse
qualifier le présent différend de «différend au sujet duquel les parties se

64
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 518

contestent réciproquement un droit » et de «différend d’ordre juridique »
au sens de l’article 17 de l’Acte de 1928.

45. La conclusion qui vient d’être énoncée est conforme à ce que nous
croyons être la conception admise de la distinction entre les différends
relatifs à des droits et les différends relatifs à ce qu’on appelle des con-
flits d'intérêts. Selon cette conception, un différend est politique, et par
conséquent non justiciable, lorsqu’on peut démontrer que la prétention
élevée repose sur des considérations autres que juridiques, par exemple
sur des considérations d'ordre politique, économique ou militaire. Dans
un tel différend, l’une des parties au moins ne se contente pas de faire
valoir des droits de caractère juridique, mais invoque un intérêt dont elle
demande qu'il soit pris en considération même si cela doit modifier la
situation juridique existant entre les parties. En l'espèce, toutefois, le
demandeur invoque des droits de nature juridique et ne défend pas sim-
plement son intérêt politique: il demande expressément à la Cour de
définir et d'appliquer ce qu’il prétend être des règles de droit international
existantes. Bref, il demande que le différend soit réglé «sur la base du
respect du droit », ce qui est la caractéristique même d’une demande de
règlement judiciaire, et non pas politique, d’un différend international
(cf. /nterprétation de l’article 3, paragraphe 2, du traité de Lausanne,
C.P.J TI, série B n° 12, p. 26). De même la France, en contestant les thèses
du demandeur, ne se borne pas à faire valoir ses intérêts politiques ou
militaires vitaux mais soutient que les règles de droit international invo-
quées par le demandeur n’existent pas ou n’ont pas la portée que celui-ci
leur donne. L’attitude prise par les Parties à l'égard du différend nous
paraît donc démontrer de façon concluante qu'il s’agit bien d’un diffé-
rend «juridique » et justiciable.

46. Cette conclusion ne saurait être affectée, selon nous, par l’obser-
vation ou la supposition que, lorsqu'il a porté l’affaire devant la Cour,
le demandeur était animé par des mobiles ou des considérations d’ordre
politique. Bien rares seraient en effet les affaires justiciables au regard de
la Cour s’il fallait considérer qu’un différend juridique perd son caractère
juridique chaque fois que l’une ou l’autre des parties ou les deux sont
influencées aussi par des considérations d’ordre politique. Ni en matière
contentieuse ni à propos d’une demande d’avis consultatif la Cour per-
manente ou la Cour actuelle n'a jamais admis qu’une contestation de
caractère intrinsèquement juridique puisse perdre ce caractère en raison
des considérations politiques qui s’y attachent.

47. Notre conclusion n’est pas non plus affectée en aucune manière
par l’observation qu’en l’espèce la Cour, pour faire droit aux demandes
de la Nouvelle-Zélande, devrait modifier plutôt qu’appliquer le droit
existant. Outre que le demandeur prie explicitement la Cour d’appliquer le
droit existant, il ne nous semble pas qu’en l'occurrence elle soit appelée à
faire autre chose que s’acquitter de sa mission normale qui consiste à
régler le différend en appliquant le droit conformément aux directives
expresses qui lui sont données à l’article 38 du Statut. Nous reconnaissons
pleinement que, comme la Cour l’a souligné récemment dans les affaires

65
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 519

de la Compétence en matière de pêcheries, «la Cour, en tant que tribunal ne
saurait rendre de décision sub specie legis ferendae, ni énoncer le droit avant
que le législateur l'ait edicté » (C.J. Recueil 1974, p. 23-24 et 192). Ce
prononcé, qui n’a d’ailleurs été émis qu’aprés un examen détaillé de ces
affaires au fond, ne signifie nullement que la Cour doive déterminer in
limine litis le caractère de lex lata ou de lex ferenda d'une règle de droit
coutumier invoquée, ni se prononcer sur son existence ou son inexistence
au cours de la procédure préliminiare sans avoir donné aux parties la
possibilité de présenter leurs moyens juridiques sur le fond. Dans la
présente affaire, la Cour est priée d’exercer la fonction parfaitement nor-
male qui est la sienne et qui consiste 4 apprécier les divers éléments,
relatifs à la pratique des Etats et à l’opinio juris, quinvoque le demandeur
pour établir la formation d’une régle de droit coutumier. La Cour s’est
acquittée de cette fonction dans les affaires de la Compétence en matiére de
pêcheries et si, dans la présente espèce, elle avait examiné l'affaire au fond
et fait droit aux prétentions du demandeur elle n’aurait pu aboutir a
cette décision qu’en considérant que la règle invoquée avait effectivement
acquis le caractère de /ex lata.

48. Indépendamment de ces considérations fondamentales, nous ne
pouvons manquer d’observer que, pour alléguer des violations de sa
souveraineté territoriale et de droits découlant du principe de la liberté
de la haute mer, le demandeur invoque aussi des droits établis de longue
date — et même élémentaires — dont le caractère de /ex /ata ne fait pas
de doute. En ce qui concerne ces droits, la Cour est appelée à déterminer
leur étendue et leurs limites compte tenu des droits d’autres Etats,
tâche inhérente à la mission qui lui est confiée par l’article 38 du Statut.

49. Ces observations s'appliquent aussi à l’argument qui consiste à
dire que le demandeur n’est pas en situation d’invoquer à l'encontre de la
France l'existence d’une règle de droit international coutumier étant
donné qu'il ne s’est pas opposé aux essais d'armes nucléaires en atmo-
sphère qui ont été effectués dans la région de l’océan Pacifique avant 1963
et les a même approuvés. Cet argument soulève manifestement toute la
question du caractère évolutif du droit international coutumier, sur
laquelle Ja Cour ne devrait pas se prononcer à ce stade préliminaire de la
procédure. Telle qu’elle a été présentée à la Cour, la position juridique
du demandeur se fonde précisément sur la thèse que c’est après ces essais
que l'opinion publique a pris de plus en plus conscience des dangers des
retombées nucléaires et a manifesté une vive opposition aux essais nu-
cléaires en atmosphère; et qu’au surplus la conclusion en 1963 du traité
de Moscou sur l'interdiction partielle des essais nucléaires a abouti à la
création d’une règle de droit international coutumier interdisant de tels
essais. Le demandeur a aussi appelé l’attention sur l'opposition constante
qu’il a toujours exprimée à l’égard des essais en atmosphère à partir de
1963. En conséquence, si la conduite passée du demandeur est sans aucun
doute un des éléments que la Cour aurait dû prendre en considération,
c’est toutefois sur la base de la pratique des Etats dans son ensemble que

66
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 520

la Cour aurait dû établir l’existence ou l’inexistence de la règle alléguée.
En résumé, si pertinente qu'elle soit, cette question nous semble relever
essentiellement du fond de l'affaire et ne pas appeler de décision de la
Cour au stade préliminaire actuel.

50. Nous ne voyons pas d’autre part en quoi l’existence d’une diver-
gence de vues marquée entre le demandeur et le Gouvernement français
au sujet de la matérialité des dommages résultant des retombées nucléaires
ou du risque de dommages pouvant en résulter affecte le caractère juri-
dique du différend ou appelle une décision de la Cour déclarant d'emblée
la requête irrecevable. Cette question nous semble encore une fois devoir
être tranchée au stade du fond. D'un côté, le Gouvernement néo-zélandais
a donné son avis sur les faits relatifs aux explosions nucléaires atmo-
sphériques dans la région de l’océan Pacifique et sur les dangers de retom-
bées radioactives qui y sont liés (par. 12 à 22 de la requête). Présentant
ses arguments sur la création d’une règle de droit international en la
matière, il a aussi cité une série de résolutions de l’Assemblée générale,
les rapports sur les rayonnements atomiques du Comité des Nations
Unies pour l'étude des effets des radiations ionisantes et de la Commission
internationale de protection contre les radiations, le traité d'interdiction
partielle des essais, le traité interdisant les armes nucléaires en Amérique
latine, le traité sur la non-prolifération des armes nucléaires, ainsi qu’une
résolution et une déclaration adoptées à la Conférence de Stockholm sur
l’environnement. En outre, il a invoqué le préjudice psychologique qui a
été, selon lui, causé aux habitants de la Nouvelle-Zélande, des îles
Cook et des îles Nioué et Tokélaou du fait des craintes que leur inspirent
les effets éventuels des retombées radioactives pour leur bien-être et celui
de leurs descendants. De l’autre côté la Cour a eu communication des
assurances que le Gouvernement français a données à plusieurs reprises
dans. des notes diplomatiques et des déclarations publiques au sujet des
précautions qu'il a prises pour que les essais nucléaires s'effectuent «en
toute sécurité », ainsi que des rapports de divers organismes scientifiques,
notamment les rapports du National Radiation Advisory Committee
d'Australie de 1967, 1969, 1971 et 1972 et le rapport du National Radia-
tion Laboratory de Nouvelle-Zélande de 1972, qui ont tous conclu que les
effets des retombées radioactives provenant des essais français étaient
inférieurs au seuil de risque pour la santé publique. En outre, la Cour est
saisie du rapport d’une réunion, tenue en mai 1973, d'experts australiens
et français qui ont abouti à des conclusions communes sur les données
concernant l'importance quantitative des retombées mais ont exprimé
des opinions divergentes sur l'interprétation qu'il fallait en tirer quant aux
risques biologiques encourus. Quelles que soient les impressions qu’on
retire au premier abord des preuves présentées jusqu'ici à la Cour, les ques-
tions de la matérialité des dommages et du risque de dommages futurs ré-
sultant des essais nucléaires en atmosphère ne peuvent manifestement pas,
selon nous, être réglées à ce stade préliminaire, sans que les Parties aient
eu la possibilité d'exposer pleinement leurs arguments devant la Cour.

51. Le différend sur les faits relatifs aux dommages résultant ou pou-

67
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 521

vant résulter des retombées nucléaires radioactives nous parait relever
nettement de la troisième des catégories de différends d’ordre juridique
énumérées au paragraphe 2 de l’article 36 du Statut: à savoir un différend
ayant pour objet «la réalité de tout fait qui, s’il était établi, constituerait
la violation d’un engagement international ». À notre avis, un tel différend
est inextricablement lié au fond de l'affaire. D'ailleurs, la Nouvelle-
Zélande soutient que les droits qu’elle invoque sont violés du seul fait
des essais atmosphériques de la France, que l’existence d’un dommage
soit ou non prouvée. Ainsi, toute la question de la matérialité du préjudice
apparaît comme inextricablement liée au fond du différend. De même
que les questions de savoir s’il existe, d’une part, une règle générale de
droit international interdisant les essais en atmosphère et, d’autre part,
des règles générales de droit international applicables aux atteintes à la
souveraineté territoriale d’un Etat causées par le dépôt de retombées nu-
cléaires et à la violation de son «pouvoir souverain de décision » qu’est
un tel dépôt sur son territoire, celle de savoir si l’existence d’un dommage
réel constitue un élément essentiel des règles ainsi alléguées est une «ques-
tion de droit international » et fait partie du fond juridique du différend.
La même observation vaut, mutatis mutandis, s'agissant de savoir si un
Etat qui introduit une action dans laquelle il allègue que la liberté des
mers a été violée doit établir que ses intérêts propres ont subi de ce fait un
préjudice effectif.

52. Enfin, nous allons examiner maintenant la question de l’intérêt
juridique de la Nouvelle-Zélande à faire valoir ses prétentions. En ce qui
concerne le droit que la Nouvelle-Zélande dit être inhérent à sa souverai-
neté territoriale, nous pensons qu’elle est fondée à considérer qu’elle a un
intérêt juridique direct à défendre ce droit. Qu'elle réussisse ou non a
convaincre la Cour que le droit qu’elle revendique ainsi découle du
principe de la souveraineté territoriale, la Nouvelle-Zélande possède
manifestement un intérêt juridique à soumettre cette question à la Cour
pour défendre sa souveraineté territoriale. En ce qui concerne son droit
de ne pas être exposée à des essais atmosphériques, droit qu’elle dit possé-
der en commun avec d’autres Etats, la question de l’«intérêt juridique »
nous semble là encore faire partie de la question juridique générale qui
forme le fond du différend. Si les éléments de preuve produits par la
Nouvelle-Zélande devaient convaincre la Cour de l’existence d’une règle
générale de droit international interdisant les essais nucléaires en atmo-
sphère, il appartiendrait à celle-ci de se prononcer en même temps sur le
caractère et le contenu précis de cette règle et, notamment, sur la question
de savoir si elle confère à tout Etat le droit d'introduire individuellement
une action pour faire respecter cette règle. En résumé, la question de
l’«intèrêt juridique » ne peut être dissociée de la question juridique de fond
relative à l’existence et à la portée de la règle de droit international coutu-
mier qui est alléguée. Nous admettons que l’existence d’une actio popularis
en droit international est discutable, mais les observations émises par la
Cour actuelle dans l'affaire de la Barcelona Traction, Light and Power
Company, Limited, deuxième phase, C.I.J. Recueil 1970, page 32, suffi-

68
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 522

sent à démontrer que la question peut être considérée comme susceptible
de faire l'objet d’une argumentation juridique rationnelie et d’être
valablement portée devant la Cour.

53. S'agissant du droit qui, selon la Nouvelle-Zélande, découle du
principe de la liberté de la haute mer, il paraît clair là encore que le point
relatif à ’ «intérét juridique » fait partie de la question juridique générale
de fond. Dans ce cas, l'existence de la règle fondamentale, celle de la
liberté de la haute mer, n’est pas douteuse et est établie de façon autorisée
par l’article 2 de la Convention de Genève de 1958 sur la haute mer. Les
questions sur lesquelles les Parties sont en litige à ce propos sont les
suivantes: 1} l'établissement d’une zone d’expérimentation d’armes nu-
cléaires englobant des régions de la haute mer et l’espace aérien surjacent
est-il admissible au regard de cette règle ou viole-t-il les libertés de la
navigation et de la pêche; ii) les essais d'armes nucléaires en atmosphère
constituent-ils également des violations de la liberté des mers en raison de
la pollution des eaux qui résulterait du dépôt de retombées radioactives?
Au sujet de ces questions, le demandeur soutient qu’il possède non seule-
ment un intérêt général et commun en tant qu’usager de la haute mer mais
aussi que sa situation géographique lui confère un intérêt particulier à ce
que soient respectées les libertés de la navigation, de survol et de la
pêche dans la région du Pacifique Sud. Que les Etats soient titulaires de
droits individuels et collectifs en ce qui concerne les libertés de la haute
mer, cela découle de la conception même de ces libertés qui implique que
tous les Etats ont des droits d’usage, ainsi qu'il ressort implicitement de
nombreuses dispositions de la Convention de Genève de 1958 sur la haute
mer. D'ailleurs, l'existence de ces droits est démontrée par la longue suite
de différends internationaux qui sont nés au cours de l’histoire des reven-
dications contradictoires émises par différents Etats quant à leurs droits
sur la haute mer. En conséquence, 1l nous semble difficile d'admettre que
le demandeur ne soit même pas fondé en l'espèce à essayer d'établir de-
vant la Cour qu'il a un intérêt juridique propre à introduire une instance
à l'égard d’actes qu'il considère comme des violations des libertés de la
navigation, de survol et de la pêche. Comme nous l’avons déjà dit, ce
point fait partie intégrante des questions juridiques de fond soulevées à
propos de la liberté des mers et, selon nous, ne pouvait être tranché par
la Cour qu’au stade du fond.

54. Eu égard aux observations qui précèdent, il nous paraît clair qu’au-
cune des objections examinées dans cette partie de notre opinion n’est
de nature à faire obstacle à l'exercice de la compétence de la Cour sur le
fond de l'affaire en vertu de l’article 17 de l’Acte général de 1928. Qu elles
visent la compétence ou la recevabilité, ou bien elles sont dénuées de
fondement, ou bien elles n’ont pas «dans les circonstances de l’espèce un
caractère exclusivement préliminaire». Ne souscrivant pas à la décision
de la Cour selon laquelle la demande de la Nouvelle-Zélande est désor-
mais sans objet, nous estimons que la Cour aurait dû décider d'examiner à
présent l'affaire au fond.

69
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 523

PARTIE LV. CONCLUSION

55. Etant d’avis que la Cour a compétence et que l'affaire qui lui a été
soumise ne fait apparaître aucun motif permettant de considérer les de-
mandes de la Nouvelle-Zélande comme irrecevables, nous estimons que le
Statut et le Règlement donnaient au demandeur le droit de voir la Cour
statuer sur le différend. L’arrêt prive le demandeur de ce droit en se fon-
dant sur une procédure et un raisonnement auxquels nous ne pouvons, à
notre grand regret, trouver aucune justification ni dans le Statut et le
Règlement ni dans la pratique et la jurisprudence de la Cour.

(Signé) Charles D. ONYEAMA.
(Signé) Hardy C. DILLARD.
(Signé) E. JIMENEZ DE ARECHAGA,

{ Signé) H. WALDOCK.

70
